DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the instant application of 16/799,648 filed on 02/24/2020, claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. 
The two references, Mukai and Hunter, are the closest prior art of record.
Mukai (US 6,614,232) reference discloses a battery management circuit allows a communication circuit to communicate with a CPU of an intelligent battery. The communication circuit serves to obtain a battery information signal from the CPU. A battery controlling circuit is allowed to control the supply of the electric power from the intelligent battery in view of the battery information, such as the electric power remaining in the battery, the voltage level of the supplied electric power. When a deficiency is found in the battery information signal, the battery controlling circuit switches over the supply and cutoff of the electric power based on the voltage level detected at a voltage detector circuit. The supply of the electric power can be controlled without the battery information signal. Hunter et al. (US 7,579,842) reference discloses a battery management system includes a sensing module, a feeding module, a control module, and a common line adapted for connection to a battery when in use. In some embodiments, a battery 
But both references and any prior art of record, do not disclose or suggest the following Claims 1 and 15 limitations: “…a detection terminal, coupled to a detection circuit, operable for transmitting an enable signal when values of battery parameters for said battery pack satisfy a sleep condition …  the enable signal enables said detection circuit to detect whether said battery pack is connected to a load and whether said battery pack is connected to a charger; wherein said sleep condition is for determining whether said battery pack enters a sleep state, and wherein said sleep state comprises a plurality of sleep modes; a receiving terminal, coupled to said detection circuit, operable for receiving a detection result transmitted by said detection circuit, wherein said detection result indicates whether said battery pack is connected to at least one of said load and charger ….” in combination with the remaining claims elements as set forth in Claims 1, 15 and their depending claims 2-14 and 16-20. Therefore claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 



/YALKEW FANTU/
Primary Examiner, Art Unit 2859